Citation Nr: 0609992	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-07 282A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flat feet with a tarsal disorder and arthritic 
changes.

2.  Entitlement to service connection for left foot and ankle 
disorders, claimed as secondary to flat feet.

3.  Entitlement to service connection for left and right knee 
disorders, claimed as secondary to flat feet.

4.  Entitlement to service connection for a low back 
disorder, claimed as secondary to flat feet.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from December 1968 
to May 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the appellant's attempt to 
reopen his claim of entitlement to service connection for 
bilateral flat feet, as well as his claims for service 
connection for a left foot and ankle condition, a bilateral 
knee condition and a low back condition.  The appellant 
maintains that the latter three conditions are cause by the 
bilateral pes planus, which condition he says itself merits 
service connection.

The appellant's claim for service connection for bilateral 
peroneal spastic flat foot with arthritic changes of the 
ankles was originally denied in an August 1974 rating 
decision.  The Los Angeles RO denied the appellant's claim 
for service connection for aggravation of his bilateral foot 
condition and found that the condition pre-existed service 
and that he experienced no in-service trauma to his feet or 
aggravation.  The appellant was notified the next month, but 
he did not complete the procedural steps required for an 
appeal.  After the RO denied the reopening of the bilateral 
foot claim in March 1985, the Board issued a decision, in 
February 1986, that denied that bilateral foot claim on the 
merits.  The Board found that the pre-service bilateral foot 
condition (classified as peroneal spastic flatfoot) was not 
aggravated by the appellant's active service.  The February 
1986 Board decision, therefore, represents the last final 
action on the merits of the direct service connection claim 
for the bilateral flat feet with tarsal disorder and 
arthritic changes.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

The appellant subsequently attempted to reopen his bilateral 
flat feet claim in October 1992.  The Los Angeles RO denied 
the reopening of that claim in a rating decision issued in 
September 1994.  The appellant was notified the next month 
and did not complete the procedural steps required for an 
appeal.  This rating action represents the last final 
decision on any basis as to the issue of entitlement to 
service connection for bilateral flat feet with tarsal 
condition and arthritic changes.  Evans v. Brown, 9 Vet. App. 
273 (1996).

The appellant has consistently stated that his bilateral flat 
feet should be service-connected based on aggravation and 
that his current problems with his left foot and ankle, his 
knees and his low back are etiologically related, either 
wholly or in part, to include by aggravation, to the 
bilateral flat feet that were permanently aggravated in 
service.  The appellant is not contending that these three 
conditions were incurred on a direct basis in service.  
Therefore, the issues on appeal are as listed on the title 
page.

In October 2002, the appellant submitted a signed VA Form 21-
22 in which he appointed the American Legion to be his 
representative.  In December 2005, the appellant submitted a 
written statement to that organization in which he revoked 
his representative's authority to act on his behalf.  He 
stated that he wanted to represent himself in this appeal.  
See 38 C.F.R. § 20.607.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The RO issued a Supplemental Statement of the Case (SSOC) as 
to the new and material evidence issue in June 2004.  The RO 
issued an SSOC as to foot and ankle claims in September 2004.  
The RO issued a Statement of the Case (SOC) as to the 
secondary service connection claims for the knees and the low 
back in December 2004.  The RO then transferred the claims 
file to the Board in May 2005.  In June 2005, the appellant 
submitted additional evidence that appears to be relevant to 
the issues on appeal directly to the Board.  However, the 
appellant did not provide a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Here, the RO has not 
provided the appellant with information concerning what the 
evidence must show in order to demonstrate entitlement to 
secondary service connection.  Nor has the RO provided the 
appellant with the text of 38 C.F.R. § 3.310.

The evidence of record indicates that the appellant is in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, complete copies of the medical records 
upon which that disability decision was based, as well as any 
SSA decision with the associated List of Exhibits, have not 
been made part of the claims file.  All of these records 
should be obtained and associated with the claims file.

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim to reopen, as well 
as the secondary service connection 
claims, and of what part of such evidence 
he should obtain and what part the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation 
of any pertinent claim for benefits by 
the appellant, including the List of 
Exhibits associated with any SSA 
decision, as well as copies of all of 
the medical records upon which any 
decision concerning the appellant's 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

3.  All VA medical treatment records 
relating to treatment of the appellant 
for any foot, ankle, knee or back 
condition not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
foot, ankle, knee or back problems.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

6.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal, including but not limited to 
38 C.F.R. § 3.310.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


